DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to communications filed on December 23, 2020, in which Applicant amended claims 1, 4 and 7.
Claims 1-7 and 9-16 are allowed.

Response to Amendments
In view of Applicant's amendments, the rejection under 35 USC § 112 is withdrawn.

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:

In the Claims:
	Claim 4 has been amended:

	Claim 4 (Currently Amended)
	-- searching, on the basis of the acquired data constraint using the resource query instruction and descriptions of IOT resources in the IOT, amongst the IOT resources 

Reasons for Allowance
The following is an Examiner's statement of reasons for allowance: The prior art of record does not teach or suggest, either solely, or in combination, a method for Internet of Things (IOT) resource binding as recited by the limitations of independent claim 1. In particular, the prior art of record does not teach or suggest, either solely, or in combination, the limitations "acquiring a data constraint of an IOT data input point of a pre-formed, reusable algorithm encapsulation module forming an IOT application...the data constraint defining a requirement which must be met by an IOT resource to be bound to the IOT data input point and to provide input data from the IOT resource to the algorithm encapsulation module at the data input point, the IOT resource being a sensor, a controller or a robot; generating a resource query instruction using the acquired data constraint of the IOT data input point of each algorithm encapsulation module included in the IOT application; searching, on the basis of the acquired data constraint, using the resource query instruction and descriptions of IOT resources in the IOT, amongst the IOT resources for an IOT resource matching the IOT data input point; binding, in response to the searching resulting in an IOT resource matching the IOT data input point being found, the found 
Independent claims 4 and 7 recite analogous limitations and, therefore, are allowed for the same reasons given above. In light of these reasons, all pending claims are allowed over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20190230167 A1 - Discovery of Resources in a Local Network, US 20170373855 A1 - Method and Device for Scanning for Data Processing Devices, US 20170279682 A1 - Automatic Finding and Sharing of IOT Connected Devices, US 20150249642 A1 - Access Control Lists for Private Networks of System Agnostic Connected Devices. See the accompanying PTO-892 for the titles of NPL references considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY R ST LEGER whose telephone number is (571)270-7720.  The examiner can normally be reached on M-F (IFP) ~9:00-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEOFFREY R ST LEGER/Primary Examiner, Art Unit 2192